UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                        For Online Publication Only
----------------------------------------------------------------X
DORETHA SPRINGFIELD,

                             Plaintiff,

                   -against-                                        MEMORANDUM AND ORDER
                                                                    16-CV-6947 (JMA)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
----------------------------------------------------------------X
APPEARANCES:

Doretha Springfield
      Pro se Plaintiff

Dara A. Olds
Assistant United States Attorney
271 Cadman Plaza East, 7th Floor
Brooklyn, New York 11201
       Attorney for Defendant

AZRACK, United States District Judge:
         Pro se Plaintiff Doretha Springfield (“Plaintiff”) seeks review of the final determination by

the Commissioner of Social Security (the “Commissioner”), reached after a hearing before an

Administrative Law Judge April M. Wexler (the “ALJ” or “ALJ Wexler”) , denying Plaintiff

Supplemental Security Income (“SSI”) under the Social Security Act (“SSA”). The case is before

the Court on the Commissioner’s motion for judgment on the pleadings. Because the ALJ’s

decision was supported by substantial evidence and applied the proper legal standards, the

Commissioner’s motion is GRANTED.

                                               I. BACKGROUND

A. Procedural History

         On December 20, 2013, Plaintiff filed for SSI, alleging disability as of April 1, 2013 due

to the residual effects of breast cancer, a back impairment, fluid on the brain, and depression. (Tr.
18, 74.1) Following denial of her SSI application, Plaintiff requested a hearing and appeared with

her attorney for an administrative hearing before ALJ Wexler on April 16, 2015. (Tr. 47–72, 87–

97, 102–03.)

              In a decision dated May 7, 2015, the ALJ denied Plaintiff’s claim, finding that she was not

disabled for purposes of receiving SSI benefits under the SSA. (Tr. 14–22.) Plaintiff timely filed

a request for review before the Appeals Council. (Tr. 5, 219–23.) The ALJ’s decision became the

final decision of the Commissioner when the Appeals Council denied Plaintiff’s request for review

on November 4, 2016. (Tr. 1–3.) This appeal followed.

B. Plaintiff’s Background and Testimony

              Plaintiff was born on July 30, 1966. (Tr. 50.) She lives in a house with her three children,

ages 11, 15, and 30. (Tr. 50–51.) Plaintiff completed ninth grade and never received a GED. (Tr.

51.) She testified that the last time she drove herself was in 2014 and that her daughter now drives

for her. (Tr. 51.) In an undated disability report, Plaintiff indicated that she worked as a

companion/caregiver from 2000 until May 1, 2012 when she stopped working because she had to

take care of her disabled children. (Tr. 168–69.) In a disability appeal report completed sometime

after February 26, 2014, Plaintiff stated that since February 1, 2014, she has had a lot of memory

loss, the pain in her lower back and legs worsened, she is unable to walk more than a block, and

does not go out at all because of the pain. (Tr. 197–202.) In a function report dated March 5,

2014, Plaintiff stated that her ability to lift, stand, walk, climb stairs, kneel, squat, reach, and see

are affected by her illness. (Tr. 180–81.) She reported that she cannot walk far before needing to

stop to catch her breath, and that she sometimes has trouble remembering things. (Tr. 182–83.)

She also indicated that she can dress herself, bathe herself, care for her hair, shave, feed herself,


                                                            
1
    Citations to “Tr.” refer to pages of the certified administrative record filed by the Commissioner. (ECF No. 17.)

                                                               2
 
and use the toilet without assistance. (Tr. 176–77.) She reported that she prepared her own meals

daily, sometimes with her daughter’s assistance. (Tr. 177–78.) She reported that she did not go

outside much, but that when she traveled, she drove or rode in a car, and she was able to go out

alone. (Tr. 178.) Plaintiff indicated that she attended church every Sunday and did not have any

problems getting along with family, friends, or others. (Tr. 180.)

       Plaintiff reported that on April 1, 2013 her medical conditions prevented her from working.

(Tr. 168.) Plaintiff was diagnosed with breast cancer for which she had surgery in April 2013, and

reconstructive surgery in July 2013. (Tr. 53.) She had tissue expanders put in during her surgery.

(Tr. 61.) Plaintiff is awaiting another surgery on her breasts to fix her prior reconstructive surgery.

(Tr. 55.) She testified that she had fluid on her brain in October 2013. (Tr. 53.) Plaintiff testified

that she has been taking Oxycodone for pain since 2014; Zoloft for depression since September

2014; and Gabapentin for seizures. (Tr. 56–57, 63.) She does not see a mental health care

professional. (Tr. 57.) Plaintiff stated that she has a lot of pain in her right leg to her back and

that she gets migraines. (Tr. 57.) She testified that she was taking Keppra for seizures but that she

has not taken it since July 2014 because the last seizure she had was at the end of October 2013.

(Tr. 57.) Plaintiff testified that she had nerve testing on her lower back that did not show much

except “muscle problems.” (Tr. 61–62.) She testified that she cannot lift anything over her head

because the pain is a ten. (Tr. 62.) She also stated that she could not push or pull with her hands

a lot because of the pain, though she stated that the pain medicine helps. (Tr. 62.) She cannot

walk more than 100 feet before her legs feel like they will give out. (Tr. 62–63.) Plaintiff testified

that her doctor prescribed a back brace but also said that she could use a cane; she chose to use a

cane. (Tr. 63.)




                                                  3
 
        Plaintiff testified that on a typical day, she stays home watching television and does not

drive because of her medication. (Tr. 58-59.) She has friends and her family visits her. (Tr. 61.)

Plaintiff testified that since her breast cancer surgery, it is painful to lift her arms, so her daughter

helps her do the chores around the house, including vacuuming. (Tr. 59-60.) Plaintiff helps out

with folding the clothes and straightening up the house. (Tr. 57.) Plaintiff will go to the food store

with her daughter but stated that she cannot stand for more than fifteen seconds because her leg

feels like it is going to give out, so she often will wait in the car. (Tr. 60.) Plaintiff testified that

she spends time reading to her children, helping them with homework and lays out their clothes

for school. (Tr. 60.) She attends her children’s parent-teacher conferences. (Tr. 61.)

C. Relevant Medical Evidence

        1. Medical Evidence Prior to the December 20, 2013 SSI Application Date

        Plaintiff was diagnosed with breast cancer in the right breast in April 2013 by Dr. John

Lundie from Queens Long Island Medical Group, P.C. (Tr. 226, 229.) On July 11, 2013, Plaintiff

underwent a bilateral total mastectomy and bilateral immediate reconstruction—bilateral tissue

expander implants. (Tr. 229.) Following a September 26, 2013 reconstruction surgery, Plaintiff

had difficulty speaking and hearing and was admitted to Good Samaritan Hospital on October 11,

2013 with vasogenic cerebral edema. (Tr. 244, 252.) Plaintiff had a seizure and was given

Lorazepam and Dilantin, which was later switched to Keppra. (Tr. 244.) MRIs of the brain

confirmed inflammation with no cause found; she was diagnosed with inflammatory encephalitis,

without identified organism or cause, seizure disorder, breast cancer in remission,

hypomagnesemia, and hypercholesterolemia. (Tr. 244, 251.) Upon discharge on October 23,

2013, Plaintiff was alert, oriented and in no acute distress. (Tr. 244.) She was instructed to follow-

up with neurology and was discharged on Decadron and Keppra. (Tr. 251.)



                                                   4
 
        On October 29, 2013, Plaintiff saw neurologist Dr. Andrew Rogove for a consultation

following her hospitalization. (Tr. 261.) Upon examination, Plaintiff was alert and mildly aphasic,

and denied having any seizures since her hospitalization. (Id.) Dr. Rogove assessed that Plaintiff

was stable and likely had inflammatory changes in her left temporal lobe. (Id..) He recommended

that Plaintiff have a follow-up MRI and that she continues to take Keppra. (Id.)

        Plaintiff saw Dr. Rogove again for a follow up on December 2, 2013. (Tr. 259–60.) He

assessed that Plaintiff’s condition was overall unchanged; an MRI was “grossly unchanged if not

slightly more edema.” (Tr. 259.) Dr. Rogove noted the fairly extensive work up that had been

done, including two spinal taps, multiple MRIs, and an MRI spectroscopy, “[a]ll of which have

not really led us to a diagnosis.” (Id.) He recommended a brain biopsy which Plaintiff declined.

(Id.) He also recommended that Plaintiff get a second opinion. (Tr. 260.)

        2. Medical Evidence Following the December 20, 2013 SSI Application Date

               i. Dr. William Krotz

        Dr. Krotz is Plaintiff’s primary care physician at Queens Long Island Medical Group, P.C.

He treated Plaintiff thirty times between December 2008 and June 2014. (Tr. 362–68.) Plaintiff

saw Dr. Krotz on June 24, 2014 so that he could complete a physical assessment for a

determination of employability form. (Tr. 441–42.) Dr. Krotz diagnosed lumbar radiculopathy,

breast cancer, and seizure disorder after encephalopathy. (Tr. 441.) He opined that Plaintiff had

moderate limitations in that she could walk, stand, push, pull, or bend two to four hours per day,

and she could lift or carry up to twenty pounds occasionally and ten pounds frequently. (Id.) He

also indicated that Plaintiff could not participate in an employment or a rehabilitation program.

(Id.)




                                                5
 
              On July 17, 2014, Dr. Krotz completed a  medical source statement.2 (Tr. 362–68.) He

indicated that his most recent examination of Plaintiff was on June 24, 2014. (Tr. 362.) He

diagnosed Plaintiff with lumbar radiculopathy and breast cancer, and noted that she complains of

back pain, headaches, and memory loss. (Id.) Dr. Krotz indicated that his opinion was based on

a nerve conduction study, EEG, MRIs of the brain and breasts, and a breast biopsy. (Tr. 363.) He

assessed that Plaintiff could sit, stand, or walk for less than one hour in an eight-hour workday in

fifteen-minute intervals before needing to alternate posture; could occasionally lift or carry up to

ten pounds; could occasionally balance and stoop; needed up to one hour to rest in an eight-hour

workday; and would likely be absent from work three times per week. (Tr. 364–67.) Dr. Krotz

also opined that Plaintiff should completely avoid unprotected heights, being around moving

machinery, driving automotive equipment, and exposure to dust, fumes, and gases. (Tr. 366.) He

also indicated that Plaintiff should moderately avoid exposure to marked temperature changes.

(Id.) Dr. Krotz indicated that Plaintiff’s condition existed with these restrictions since March 2013.

(Tr. 367.) He reported that the patient was not taking any medication. (Tr. 364.) Dr. Krotz noted

that Plaintiff’s prognosis is a chronic medical condition for which she sees a neurologist, Dr.

Elfiky. (Tr. 366.)

                             ii. Dr. Ahmed Elfiky3

                 Plaintiff first saw Dr. Elfiky, a neurologist, on January 29, 2014 for a second opinion

concerning the fluid around her brain. (Tr. 263.) Upon physical examination, Plaintiff had no

motor weakness, normal mental state, normal gait, and no signs of dysmetria or ataxia. (Tr. 264.)


                                                            
2
  A medical source statement is “[a] statement about what [the claimant] can still do despite [her] impairment(s) based
on the acceptable medical source’s findings on the factors under paragraphs (b)(1) through (b)(5) of [§ 404.1513]
(except in statutory blindness claims).” 20 C.F.R. § 404.1513.
3
 Dr. Elfiky did not complete a medical source statement, but provided detailed treatment notes. (Tr. 262–65, 382–
96.)

                                                               6
 
Dr. Elfiky conducted an EEG, which was normal. (Tr. 262.) He noted that Plaintiff appeared very

depressed.    (Tr. 264.)     At that time, Plaintiff was taking Keppra, Dexamethasone, and

Pantoprazole. (Tr. 263.) Dr. Elfiky assessed “breast cancer with possible brain mets as per history

and as per the patient’s current medication,” and recommended a brain MRI with and without

contrast. (Tr. 264.)

        Plaintiff had a brain MRI on February 3, 2014. (Tr. 386.) During a follow up visit with

Dr. Elfiky on February 12, 2014, he assessed a normal brain MRI with no evidence of mets/mass

lesions, and further commented that Plaintiff’s MRI was “unremarkable” and that “she had an

absolute normal brain.” (Tr. 387–88.) Upon physical examination of Plaintiff, he noted no motor

weakness, normal gait, and no dysmetria or ataxia. (Id.) Dr. Elfiky recommended that Plaintiff

be seen for follow up in three months and see a hematologist to rule out possible lymphoma. (Tr.

388.)

        During Plaintiff’s follow up with Dr. Elfiky on May 7, 2014, she complained of bilateral

leg cramps on and off for the past month and of difficulty sitting, standing or walking for over 10-

15 minutes. (Tr. 389.) Dr. Elfiky noted that Plaintiff has remained seizure free since October

2013. (Id.) She had not seen a hematologist as he had previously recommended. (Id.) Upon

physical examination, Dr. Elfiky noted positive straight leg raising test with muscle cramps from

the L2 through the S1 levels, some sensory abnormalities at the L5 level, mild weakness in her

hips and legs, and a mild limp on ambulation. (Tr. 389–90.) He assessed bilateral leg cramps and

weakness with lumbar radiculopathy versus myopathy/neuropathy to be ruled out and a normal

brain MRI with underlying lymphoma to be ruled out. (Tr. 390.) A nerve conduction study of

Plaintiff’s   lower    extremities   performed   that   day   revealed   evidence    of   left   L5-




                                                 7
 
S1 radiculopathy.     (Tr. 391–92.) Dr. Elfiky recommended evaluation by a hematologist,

discontinued use of Keppra, and a follow up visit in one to two months. (Tr. 390.)

       During Plaintiff’s fourth visit with Dr. Elfiky on July 23, 2014, she complained of new

symptoms, including intermittent headaches and bilateral wrist and hand/finger pain associated

with weakness/numbness, especially at nighttime. (Tr. 394.) She also complained of lower back

pain radiating to the bilateral lower extremities associated with intermittent numbness, especially

on the left side. (Id.) Plaintiff had stopped taking Keppra, denied neck pain and reported that she

was feeling well overall and was currently being seen by a hematologist and oncologist. (Id.)

Upon physical examination, Dr. Elfiky noted weakness on bilateral hand grasp, positive straight

leg raising, weakness in hips and legs, normal gait, sensory limitations of the bilateral L5 and S1

dermatomes, and a positive Tinel’s test, bilaterally. (Tr. 394–95.) Plaintiff was assessed with

bilateral wrist tendinitis/osteoarthritis, chronic lumbar radiculopathy, and headaches with a normal

MRI of the brain and no evidence of mass lesions. (Tr. 395.) Dr. Elfiky recommended a nerve

conduction study of the upper extremities, physical therapy two to three times per week for six

weeks to expedite recovery and prevent future disability, and a follow-up appointment in two to

four weeks. (Id.) According to his treatment notes, Plaintiff informed Dr. Elfiky that she “will

think about” going to physical therapy.” (Id.) There is no evidence in the record that Plaintiff

returned to Dr. Elfiky or went to physical therapy as he had advised.

               iii. Dr. Octavian Austriacu

       A few months later, Plaintiff went to a new doctor, Dr. Austriacu, a D.O. (Tr. 376, 397–

98, 401–02.) The record contains four handwritten pages of treatment notes from Dr. Austriacu.

(Tr. 397–98, 401–02.) According to these notes, Plaintiff first saw Dr. Austriacu on November 1,




                                                 8
 
2014. (Tr. 397.) Plaintiff complained of pain in her chest and back. (Id.) Dr. Austriacu prescribed

Zoloft and Percocet, and ordered an x-ray of Plaintiff’s lumbar spine and hips. (Tr. 397, 399–400.)  

        On November 22, 2014, Plaintiff returned to Dr. Austriacu to review the November 6, 2014

x-ray results. (Tr. 397.) Plaintiff’s hip x-ray was normal, and her lumbar spine x-ray was normal

except for mild narrowing at L5-S1. (Tr. 399–400.) Plaintiff complained of lower back pain

radiating to her legs, occasional headaches, and requested an increase in her pain medication. (Tr.

397.) Dr. Austriacu increased the dose of her Percocet and ordered an MRI of her lumbar spine.

(Id.)

        Plaintiff returned to Dr. Austriacu for her third visit on December 4, 2014 to have SSI

papers filled out. (Tr. 398.) He prescribed Neurontin. (Id.)

        Dr. Austriacu completed a medical source statement on December 8, 2014 in which he

diagnosed Plaintiff with lumbar-sacral discopathy with sciatic radiculopathy, breast cancer, seizure

disorder and anemia. (Tr. 369, 371.) He also concluded that Plaintiff suffered from depression

and anxiety but did not include either one in his diagnoses. (Tr. 370–71.) He based his opinion

on three medical visits and x-rays of Plaintiff’s back and pelvis, and noted that she had a pending

MRI of her lumbar spine. (T. 369–370.) Dr. Austriacu opined that Plaintiff’s symptoms would

frequently interfere with attention and concentration, and that she had a marked limitation in the

ability to deal with work stress. (Tr. 371.) In regard to physical limitations, he opined that Plaintiff

could sit for two hours in an eight-hour work day in fifteen minute intervals before needing to

alternate posture or walk about; could stand and walk for one hour in an eight-hour work day in

fifteen minute intervals before needing to alternate posture, sit, or lay down; and needed one to

two hour breaks to rest in a supine position during an eight hour work day. (Tr. 372.) Dr. Austriacu

further opined that Plaintiff could frequently lift and carry up to five pounds, and occasionally lift



                                                   9
 
up to twenty pounds; could occasionally balance and stoop; had to completely avoid unprotected

heights, being around moving machinery, exposure to marked changes in temperature, driving

automotive equipment, and exposure to dust, fumes and/or gases; and would likely be absent from

work four times per week. (Tr. 373–74.) He opined that the following activities would exacerbate

Plaintiff’s problems: long standing/walking, frequent bending at the waist, heavy lifting/carrying,

frequent kneeling, reaching, climbing, and sitting in one position for a long time. (Tr. 374.) He

reported that he believes Plaintiff has the following impairments: 1.04 (disorders of the spine),

1.08 (soft tissue injury), 11.02 (convulsive epilepsy), and 11.14 (peripheral neuropathies). (Tr.

375.) He noted that Plaintiff was currently taking Percocet for pain and Zoloft for depression. (Tr.

371.) These medications have side effects, including dizziness, drowsiness, constipation and upset

stomach. (Tr. 372.) He also stated that a neurological psychiatric evaluation may be required for

a better understanding of Plaintiff’s medical condition. (Tr. 376.)

       Plaintiff saw Dr. Austriacu on December 22, 2014, and he prescribed Oxycodone and

referred her to a neurologist, and on January 9, 2015, he prescribed a back brace, noted that

Plaintiff needed an MRI, and added migraines to his diagnoses. (Tr. 401.) On February 24, 2015,

Dr. Austriacu added a diagnosis of depression. (Tr. 402.)

       On February 25, 2015, Plaintiff had an MRI of the lumbar spine which showed no spinal

canal or foraminal stenosis at any lumbar level, mild bilateral facet degeneration at L5-S1, and

straightening of the normal lordotic curvature, likely from a muscle spasm. (Tr. 404.) The MRI

report also noted that there was a moderate image degradation due to Plaintiff’s movement during

imaging. (Tr. 403–04.) Plaintiff followed up with Dr. Austriacu on March 24, 2015 to review the

MRI results. (Tr. 402.) She complained of back pain radiating to her right leg. (Id.) He




                                                10
 
recommended that Plaintiff follow up with an orthopedist and he continued her Oxycodone and

Percocet prescriptions. (Id.)

               iii. Dr. Kanista Basnayake – Consultative Examiner

       Plaintiff underwent a consultative examination with Dr. Basnayake on April 25, 2014. (Tr.

356–59.) Plaintiff stated that in 2013 she was diagnosed with bilateral breast cancer, had bilateral

breast surgery and reconstructive surgery. (Tr. 356.) She did not have radiation or chemotherapy.

(Id.) Following Plaintiff’s reconstructive surgery in October 2013, she developed seizures and

was diagnosed with fluid around the brain. (Id.) Plaintiff reported a total of three seizures. (Id.)

Plaintiff complained of lower back pain due to arthritis since March 2014. (Id.) She rated the pain

as an 8 on a scale of 0-10 and stated that the pain gets worse with activities. (Id.) She reported

that she does not want to use any pain medication for her back and has not had any physical

therapy. (Id.) Plaintiff reported that she is able to cook seven times per week with help, do light

cleaning once per week, do laundry once per week, and do shopping once per week with help. (Tr.

357.) Plaintiff stated that she showers and dresses seven days per week and has no hobbies other

than watching television. (Id.)

       Plaintiff’s examination revealed full flexion, extension, lateral flexion bilaterally, and full

rotary movement bilaterally. (Tr. 358.) Flexion of Plaintiff’s lumbar spine was limited to 60

degrees, and extension and lateral flexion were limited to 15 degrees. (Id.) Straight leg raise

testing was positive bilaterally. (Id.) Shoulder forward elevation was 90 degrees on the right and

left side, with 150-degree and 30-degree abduction. (Id.) Internal rotation was 20 degrees

bilaterally and external rotation was 45 degrees bilaterally. (Id.) Plaintiff had full ROM of the

elbows, wrists, hands, knees and ankles bilaterally, and full ROM of the hips except backward

extension on the right and left were limited to 15 degrees. (Id.) Dr. Basnayake observed that



                                                 11
 
Plaintiff appeared to be in no distress, had normal gait and stance, was able to walk on heels and

toes with difficulty due to back pain, used no assistive devices, was able to rise from the chair

without difficulty, and needed no help changing for the exam or getting on and off the exam table.

(Tr. 357.) He further noted that Plaintiff had 5/5 strength in the upper and lower extremities, 5/5

bilateral grip strength, and no sensory deficit. (Tr. 358.) Dr. Basnayake noted that Plaintiff was

unable to do full movement in the lumbosacral spine but noted that her prognosis was fair. (Tr.

359.) He opined that Plaintiff had moderate to marked restriction for prolonged standing, sitting,

walking, climbing, bending, carrying, lifting, pushing, and pulling. (Id.) He noted that Plaintiff

was unable to do forward elevation of both shoulders due to her bilateral breast surgery, and

therefore had moderate to marked restriction for carrying and lifting due to shoulder movement

limitations. (Id.) He also opined that Plaintiff should avoid driving and operating machinery due

to her history of seizures. (Id.)

D. Vocational Expert Testimony

       Vocational expert Rocco Meola (the “VE”) also testified at the administrative hearing. (Tr.

64–70.) He indicated that Plaintiff’s past relevant work was a “companion,” a medium exertional

level job. (Tr. 65.) ALJ Wexler asked the VE to consider a hypothetical individual with the same

age, education, and work experience as Plaintiff, who is limited to the full range of sedentary work,

except that she must avoid exposure to hazards such as machinery, heights and driving, and is

further limited to frequent fine fingering bilaterally. (Tr. 65–66.) The VE testified that, consistent

with the Dictionary of Occupational Titles (“DOT”), this hypothetical individual could not perform

Plaintiff’s past work, but could perform the jobs of scale operator, preparer and table worker. (Tr.

66.) The ALJ then added that the hypothetical individual is limited to simple, routine, repetitive

work, low-stress jobs. (Id.) This meant no work at a fixed production rate pace, and work that is



                                                 12
 
checked at the end of the workday or workweek rather than hourly or throughout the day. (Id.)

The ALJ also indicated that the use of a cane would be required for ambulation. (Id.) In response,

the VE testified that this hypothetical individual could still perform the jobs she just described.

(Tr. 66–67.) Next, the ALJ added that the hypothetical individual could only sit for two hours,

and stand and walk for one hour, to which the VE responded that there were no jobs in the

competitive labor market that such an individual could perform. (Tr. 67.) Plaintiff’s attorney then

questioned the VE as to whether lifting is required in sedentary jobs. (Tr. 69–70.) The VE

responded that sedentary jobs generally include lifting of less than ten pounds. (Tr. 70.)

E. The ALJ’s Decision

        ALJ Wexler issued her decision on May 7, 2015, applying the five-step process described

below, pursuant to 20 C.F.R. § 4164.920. (Tr. 14–22.) At step one, ALJ Wexler concluded that

Plaintiff had not engaged in substantial gainful activity since the application date of December 20,

2013. (Tr. 16.) At step two, ALJ Wexler found that Plaintiff’s status post-breast cancer, back

disorder, and depression were severe impairments. (Id.) At step three, the ALJ determined that

Plaintiff’s impairments, alone or in combination, do not meet or medically equal the severity of

one of the regulation’s listed impairments. (Id.) Specifically, the ALJ considered Listing 12.04.

(Id.)

        In rating the severity of Plaintiff’s mental impairment at step three, ALJ Wexler referenced

the opinions of Plaintiff’s physicians, the consultative medical examiner’s report, and Plaintiff’s

testimony from the administrative hearing. (Tr. 16–17.) The ALJ concluded that in activities of

daily living, Plaintiff had mild limitations. (Tr. 16.) Noting the lack of any medical evidence of

such limitations, the ALJ based her conclusion on Plaintiff’s statements to the consultative medical

examiner that she is able to cook seven times a week with help, does light cleaning, laundry and



                                                13
 
shopping and is independent in self-care. (Tr. 16–17.) Though she noted that the record did not

fully support a mild limitation in social functioning, ALJ Wexler concluded that Plaintiff had mild

difficulties. (Tr. 17.) She explained that Plaintiff does not receive mental health treatment, lives

with her three children, goes to doctor appointments, watches television, and has no hobbies. (Id.)

Finally, the ALJ concluded that Plaintiff had moderate difficulties with regard to concentration,

persistence, or pace. (Id.) She noted that Dr. Austriacu reported that Plaintiff’s depression would

frequently interfere with concentration, persistence, and pace—however, ALJ Wexler found that

the complete lack of treatment for a mental disorder does not support such a limitation. (Id.)

Nonetheless, because Plaintiff was prescribed Zoloft, ALJ Wexler gave Plaintiff a moderate

limitation in this area. (Id.)  

        ALJ Wexler then addressed step four, first considering Plaintiff’s residual functional

capacity (“RFC”). In considering Plaintiff’s limitations, ALJ Wexler spent a great deal of time

analyzing the record, including Plaintiff’s medical records and the opinions of Plaintiff’s

physicians and the consultative medical examiner. (Tr. 18–21.)

        ALJ Wexler afforded “little weight” to the consultative examiner’s opinion, finding that it

was not supported by treatment or diagnostic testing and that Plaintiff does not receive physical

therapy and does not use medication for pain. (Tr. 19.)

        Regarding Dr. Krotz’s opinions, ALJ Wexler gave them “little weight” as she found they

were not supported by the extremely conservative treatment Plaintiff had or by the diagnostic test

results or lack thereof. (Tr. 19–20.) ALJ Wexler afforded “little weight” to Dr. Austriacu’s

opinion that Plaintiff’s impairments meet the criteria of Listings 1.04, 1.08, 11.02, and 11.14. “as

there [were] minimal findings on diagnostic testing and sparse treatment notes to support such

extreme limitations.” (Tr. 19.) Specifically, the ALJ noted that at the time of Dr. Austriacu’s



                                                14
 
opinion, an MRI had not yet been done and Plaintiff had reported only three seizures, the last

occurring more than one year prior to his assessment. (Id.) ALJ Wexler further commented that

Dr. Austriacu’s report shows that x-rays of Plaintiff’s hips and lumbar spine were normal except

for narrowing at the L5-S1, and an MRI of Plaintiff’s spine performed after Dr. Austriacu’s opinion

showed only mild facet degeneration at L5-S1 and no spinal canal or foraminal stenosis at any

lumbar level. (Tr. 19–20.)

              This detailed analysis led ALJ Wexler to conclude that Plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms, but that her statements

concerning the intensity, persistence and limiting effects of these symptoms were not entirely

credible or consistent with the evidence. (Tr. 18–20.) Accordingly, ALJ Wexler found that

Plaintiff had the RFC to perform sedentary work4 with the following caveats:

              [Plaintiff] must avoid concentrated exposure to hazards such as machinery, heights
              and driving. She is limited to frequent fine fingering bilaterally. She is limited to
              simple routine repetitive tasks, low stress jobs which means no work at a fixed
              production rate pace, with work that is checked at the end of the workday or
              workweek rather than hourly or throughout the day. In addition, she must have the
              ability to use a cane for ambulation.

(Tr. 17.)

              Based on this RFC, ALJ Wexler concluded at step four, that Plaintiff could not perform

her past relevant work as a caregiver/companion. (Tr. 21.) Finally, the ALJ relied on the testimony

of the VE to determine at step five that there are jobs that exist in significant numbers in the

national economy that Plaintiff can perform. (Tr. 21–22.) Accordingly, ALJ Wexler found that


                                                            
4
  “Sedentary work involves lifting no more than ten pounds at a time and occasionally lifting or carrying articles like
docket files, ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties. Jobs are sedentary if walking and
standing are required occasionally and other sedentary criteria are met.” 20 C.F.R. § 416.967(a); SSR 96-9p, 1996
WL 374185, at *3. “‘Occasionally’ means occurring from very little up to one-third of the time, and would generally
total no more than about two hours of an eight-hour workday. Sitting would generally total about six hours of an eight-
hour workday.” SSR 96-9p, 1996 WL 374185, at *3.

                                                               15
 
Plaintiff was not under a disability as defined by the SSA since December 20, 2013, the date the

application was filed, through the date of her decision. (Tr. 22.)

                                        II. DISCUSSION

A. Social Security Disability Standard

       Under the Act, “disability” is defined as “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is disabled when his

“physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C.

§ 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. See 20 C.F.R. § 416.920. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he
       has a ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1
       of the regulations] that conclusively requires a determination of disability, and
       (4) that the claimant is not capable of continuing in his prior type of work, the
       Commissioner must find him disabled if (5) there is not another type of work the
       claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (second alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)). At step four, the Commissioner determines

the claimant’s RFC before deciding if the claimant can continue in his or her prior type of work.

20 C.F.R. § 416.920(a)(4)(iv). The claimant bears the burden at the first four steps; but at step

five, the Commissioner must demonstrate that “there is work in the national economy that the

claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).


                                                 16
 
B. Scope of Review

              In reviewing a denial of disability benefits by the SSA, it is not the function of the Court

to review the record de novo, but to determine whether the ALJ’s conclusions “‘are supported by

substantial evidence in the record as a whole, or are based on an erroneous legal standard.’” Schaal

v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d

Cir. 1997)). Substantial evidence is “‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Perez v. Chater, 77 F.3d

41, 46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971) ). “‘To determine

whether the findings are supported by substantial evidence, the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam)). Thus, the Court will not look at the

record in “isolation but rather will view it in light of other evidence that detracts from it.” State of

New York ex rel. Bodnar v. Sec. of Health and Human Servs., 903 F.2d 122, 126 (2d Cir. 1990).

An ALJ’s decision is sufficient if it is supported by “adequate findings . . . having rational probative

force.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

C. Analysis

                 In light of Plaintiff’s pro se status, the Court construes Plaintiff’s appeal to raise four

arguments.5 First, the ALJ improperly rejected the treating source opinions provided by Drs. Krotz

and Austriacu, and substituted her own “expertise” for that of the treating physicians. (Tr. 219–

22.) Second, the ALJ improperly gave little weight to the opinion of the consultative medical

                                                            
5
 Plaintiff failed to file an opposition to the Commissioner’s motion for judgment on the pleadings. However, as
Plaintiff is proceeding pro se, the Court, liberally constructing this appeal to raise the strongest possible arguments,
will consider the arguments raised by Plaintiff’s prior attorney in his May 26, 2015 letter to the Appeals Counsel filed
on behalf of Plaintiff. (See Tr. 219–23.)

                                                               17
 
examiner, Dr. Basnayake. (Tr. 221–22.) Third, the ALJ’s RFC contained limitations that were

not included in the hypothetical proffered to the VE at the administrative hearing, and, therefore,

the ALJ improperly relied on the testimony of the VE. (Tr. 223.) Fourth, in light of the ALJ’s

finding that Plaintiff’s depression was a “severe impairment,” the ALJ failed to address the full

impact depression alone, or in combination with Plaintiff’s other impairments, has on her ability

to function. (Id.)

              1. The ALJ Properly Weighed the Medical Opinion Evidence in the Record

              The ALJ’s decision regarding the weight to be accorded to each medical opinion in the

record and how to reconcile conflicting medical opinions is governed by the treating physician

rule. 20 C.F.R. § 416.927(c)(2).6 According to the treating physician rule, if a treating physician’s

opinion regarding the nature and severity of an individual’s impairments is supported by

“medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence” in the record, the ALJ will credit that opinion with “controlling

weight.” 20 C.F.R. § 416.927(c)(2); Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

              However, an ALJ may discount a treating physician’s opinion when that opinion is

conclusory, the physician fails to provide objective medical evidence to support his or her opinion,

the opinion is inconsistent with the record, or the evidence otherwise supports a contrary finding.

See 20 C.F.R. § 416.927(c)(2); Veino, 312 F.3d at 588 (“Genuine conflicts in the medical evidence

are for the Commissioner to resolve.”) When a treating physician’s opinion is not given controlling

weight, the ALJ is required to give “good reasons” in support of the determination. See Schaal,


                                                            
6
  In 2017, new SSA regulations came into effect. The newest regulations apply only to claims filed with the SSA on
or after March 27, 2017. Accordingly, because Plaintiff’s claim was filed in 2013, the Court applies the regulations
that were in effect at the time of filing. See, e.g., Ogirri v. Berryhill., No. 16-CV-9143, 2018 WL 1115221, at *6 n.7
(S.D.N.Y. Feb. 28, 2018) (noting 2017 amendments to regulations but reviewing ALJ’s decision under prior versions);
Rousey v. Comm'r of Social Sec., No. 16-CV-9500, 2018 WL 377364, at *8 n.8 & *12 n.10 (S.D.N.Y. Jan. 11, 2018)
(same).

                                                               18
 
134 F.3d at 503–04. The ALJ should “comprehensively set forth reasons for the weight assigned”

to that opinion, considering the factors identified in the SSA regulations, including:

       (i)     the frequency of examination and the length, nature and extent of the
               treatment relationship;

       (ii)    the evidence in support of the physician’s opinion, including any medical
               signs, laboratory findings, and supporting explanations provided by the
               physician;

       (iii)   the consistency of the opinion with the record as a whole;

       (iv)    whether the opinion is from a specialist; and

       (v)     any other factors brought to the Social Security Administration’s attention
               that tend to support or contradict the opinion.

20 C.F.R. § 416.927(c)(2); Halloran, 362 F.3d at 32. These same factors are also considered when

evaluating other medical opinion evidence.

       a. The ALJ Appropriately Assigned Limited Weight to the Treating Physicians’
          Opinions

       Before the Appeals Council, Plaintiff contended that the ALJ’s RFC finding is not

supported by substantial evidence because the ALJ improperly discredited the opinions of

Plaintiff’s treating physicians. (Tr. 220–23.) Specifically, Plaintiff argued that the ALJ “merely

gives conclusory statements to reject the treating physicians’ opinions while substituting her own

‘expertise’ for that of the treating physician.” (Tr. 221.) However, after considering the relevant

factors discussed above, the ALJ identified several “good reasons” why the opinions of Plaintiff’s

treating physicians were not entitled to controlling weight—namely, that the treating physicians’

opinions were inconsistent with diagnostic testing, treatment notes, and Plaintiff’s conservative

course of treatment. (Tr. 19–20.)

       First, the ALJ noted that the diagnostic test results, or lack thereof, failed to support the

treating physicians’ opinions. For example, Dr. Krotz, whom treated Plaintiff over thirty times

                                                 19
 
between 2008 and 2014, diagnosed Plaintiff with lumbar radiculopathy, but failed to perform any

diagnostic tests.                    (Tr. 19.)                 In June 2014, he assessed Plaintiff as moderately limited and

conclusively stated that “the claimant cannot work.” (Tr. 20.) ALJ Wexler gave little weight to

Dr. Krotz’s opinions explaining that they were not supported by the clinical or diagnostic evidence

of record and Plaintiff’s extremely conservative treatment.7 (Tr. 19–20.) The ALJ also stressed

that the determination of whether the Plaintiff is able to work or not is ultimately reserved for the

Commissioner. (Tr. 20.)  See 20 C.F.R. § 416.927(d) (whether a claimant is disabled is a finding

reserved for the Commissioner); Pope v. Barnhart, 57 F. App’x 897, 899 (2d Cir. 2003) (holding

that a treating physician’s conclusion that a plaintiff is “completely disabled” cannot be given

controlling weight because this issue is reserved for the Commissioner). Additionally, although

not explicitly noted by the ALJ, the fact that Dr. Krotz provided two contradictory opinions within

a month of each other is a further reason to not give great weight to Dr. Krotz’s opinions,

particularly the later more restrictive opinion.

              ALJ Wexler pointed out that Dr. Austriacu saw Plaintiff only three times between

November 1, 2014 and December 4, 2014 before completing a medical source statement. (Tr. 19.)

She further noted that Dr. Austriacu diagnosed Plaintiff with lumbosacral discopathy with sciatic

radiculopathy following an x-ray of her hips that was normal, and an x-ray of her lumbar spine

that was normal except for narrowing at the L5-S1. (Tr. 19–20, 369–70.) Dr. Austriacu also

diagnosed Plaintiff with depression and anxiety but prescribed no mental health treatment other

than Zoloft. (Tr. 19, 371.) In his medical source statement, Dr. Austriacu concluded that the

Plaintiff met listings 1.04 (disorders of the spine), 1.08 (soft tissue injury), 11.02 (convulsive

                                                            
7
  Before the Appeals Council, Plaintiff argued that her “physical condition post-double mastectomy is so limited that
physical therapy . . . was not recommended for reasons good and sufficient for her treating physicians.” (Tr. 222.)
This argument is not supported by the record. In fact, Dr. Elfiky recommended physical therapy two to three times
per week for six weeks to expedite recovery and prevent future disability. (Tr. 395.)

                                                                              20
 
epilepsy), and 11.14 (peripheral neuropathies). (Tr. 375.) However, in December 2014, at the

time Dr. Austriacu completed Plaintiff’s medical source statement, an MRI of Plaintiff’s spine had

not yet been performed, and Plaintiff, whom had reported having only three seizures, had not had

a seizure for more than a year, with her last seizure being in October 2013. (Tr. 19.) Indeed, the

only MRI taken of Plaintiff’s lumbar spine did not even occur until February 2015, after Dr. Krotz

and Dr. Austriacu completed their medical source statements. Even more critically, those MRI

results did not support their opinions, revealing only mild facet degeneration at the L5-S1 and no

spinal canal or foraminal stenosis at any lumbar level. (Tr. 404.) Therefore, as ALJ Wexler

explained, Dr. Austriacu’s opinion was entitled to little weight as diagnostic testing failed to

support extreme limitations.8 (Tr. 19.)

              Before the Appeals Council, Plaintiff argued that the ALJ erred because the May 2014

“nerve conduction study performed by Dr. Elfiky confirmed the clinical diagnosis of chronic

lumbar radiculopathy that all the treating physicians concluded are totally disabling.” (Tr. 221.)

This argument is unavailing. ALJ Wexler considered this nerve conduction test in assessing

Plaintiff’s RFC, noting that “[a]n EMG revealed some evidence of left L5-S1 radiculopathy,” and

accounted for Plaintiff’s back impairment in her assessment. (Tr. 20.)

              The ALJ also appropriately considered the treatment notes of Dr. Elfiky, a neurologist, in

her analysis. (Tr. 382–96.) Notably, other than the EMG test, the other diagnostic tests Dr. Elfiky

ordered were normal. Specifically, an EEG performed in January 2014 was normal and a February

2014 MRI of Plaintiff’s brain was “unremarkable.” (Tr. 385–86.) Further, at Plaintiff’s final visit

to Dr. Elfiky on July 23, 2014, Plaintiff reported feeling well overall other than new complaints of

bilateral hand and wrist weakness and numbness which wakes her from sleep. (Tr. 394.) Dr.

                                                            
8
 Notably, Dr. Austriacu did not even reference the nerve conduction study results in his December 8, 2014 medical
source statement. (Tr. 368–76.)

                                                               21
 
Elfiky assessed wrist tendinitis/osteoarthritis, and the ALJ’s RFC incorporated limitations from

that condition accordingly, by limiting Plaintiff to frequent fine fingering bilaterally. (Tr. 21.)

              Finally, although ALJ Wexler acknowledged that Dr. Elfiky did not provide a medical

source statement, she found that his treatment notes note a greater functional capacity than those

indicated by the other doctors.9 (Tr. 20.) This, along with the other points noted above, was also

a reason to discount the opinions of Dr. Krotz and Dr. Austriacu. Notably, although Dr. Elfiky

recommended that Plaintiff receive physical therapy and follow up with him, Plaintiff ignored

those recommendations and instead went to Dr. Austriacu. Dr. Austriacu recommended no

physical therapy, immediately prescribed Plaintiff Percocet and Zoloft and, before even receiving

the results of a pending MRI, prescribed Oxycodone for Plaintiff, in addition to the previously

prescribed Percocet. It is also notable that, despite Dr. Austriacu’s recommendation that Plaintiff

see a neurologist, there is no evidence in the record that Plaintiff returned to Dr. Elfiky or saw any

other neurologist.

              b. The ALJ Appropriately Assigned Limited Weight to the Consultative Examiner’s
                 Opinion

              Plaintiff also contended that the ALJ incorrectly gave “little weight” to the consultative

examiner’s opinion. This argument appears to be based on the nerve conduction study results

discussed above. (Tr. 221.) However, the consultative examiner could not have relied on the

nerve conduction study in forming his April 25, 2014 opinion because that study did not occur

until one month later. (Tr. 356.)


                                                            
9
  The treating physicians’ rule only applies to opinions, which are defined as statements “that reflect judgments about
the nature and severity of [the claimant’s] impairment(s).” 20 C.F.R. § 416.929(a)(2). Treatment notes and records
are not afforded the same deference and the ALJ is not required to assign them a specific weight, let alone controlling
weight. See Duffy v. Comm’r, No. 17-CV-3560, 2018 WL 4376414, at *18 (S.D.N.Y. Aug. 24, 2018) (report and
recommendation), adopted by, No. 17-CV-3560, 2018 WL 4373997 (S.D.N.Y. Sept. 13, 2018) (“Treatment notes and
records are not afforded the same deference and the ALJ is not required to assign them a specific weight, let alone
controlling weight.”).

                                                               22
 
       Plaintiff also argued, “[t]he obvious reason why Drs. Krotz, Austriacu, and Basnayake all

agree as to the extremely severe nature of [Plaintiff’s] medical impairments upon clinical

examination is because her medical problems are so obvious and pronounced that the limitations

are rather easy to diagnose and understand based upon clinical examinations and conservative

treatment.” (Tr. 221–22.)

       This argument is not persuasive. Importantly, “[t]here is no requirement that the [ALJ]

accept the opinion of a consultative examiner concerning a claimant’s limitations.” Pellam v.

Astrue, 508 F. App’x 87, 89 (2d Cir. 2013).

       Substantial evidence supports the ALJ’s decision not to adopt many of the consultative

examiner’s conclusions. The consultative examiner opined that Plaintiff should avoid driving and

operating machinery; and had moderate to marked restrictions for prolonged standing, sitting,

walking, climbing, bending, carrying, lifting, pushing and pulling; and moderate to marked

restrictions for carrying and lifting due to shoulder movement limitation. (Tr. 19.) However, ALJ

Wexler concluded that this opinion was not supported by the record. (Id.) The ALJ pointed to the

examiner’s report that Plaintiff was able to cook, clean, do laundry and shop and care for herself

independently. (Id.)      The ALJ further noted that Dr. Basnayake’s observations that, upon

examination, the Plaintiff was in no acute distress, had normal gait, needed no help changing for

the exam or getting on and off the exam table, and was able to rise from a chair without difficulty.

(Id.) In limiting the weight she accorded to the examiner’s opinion, the ALJ identified that

Plaintiff’s treatment records and diagnostic testing did not support the examiner’s opinion. (Id.)

       Plaintiff also argued, before the Appeals Council, that, in her discussion of the consultative

examiner’s opinion, the ALJ incorrectly stated that “ [Plaintiff] does not use medication for pain

and has received no physical therapy.” (Tr. 8–9.) In stating that Plaintiff does not use mediation



                                                23
 
for pain or participate in physical therapy, the ALJ was specifically referencing the examiner’s

opinion, which explicitly states that “[t]he [Plaintiff] does not want to use any pain medications

for back. The [Plaintiff] has not had PT either.” (Tr. 356.) Additionally, other portions of the

ALJ’s decision reference the medications Plaintiff was prescribed at various times, including

Zoloft, Oxycodone, Gabapentin, and Keppra. (See Tr. 18–20.)

       2. The ALJ’s RFC Determination is Based on Substantial Evidence

       An RFC determination specifies the “most [a claimant] can still do despite [the claimant’s]

limitations.” Barry v. Colvin, 606 F. App’x 621, 622 n.1 (2d Cir. 2015) (summary order); see

Crocco v. Berryhill, No. 15-CV-6308, 2017 WL 1097082, at *15 (E.D.N.Y. Mar. 23, 2017)

(stating that an RFC determination indicates the “nature and extent” of a claimant’s physical

limitations and capacity for work activity on a regular and continuing basis) (internal citation

omitted). In determining a claimant’s RFC, “[t]he Commissioner must consider objective medical

evidence, opinions of examining or treating physicians, subjective evidence submitted by the

claimant, as well as the claimant’s background, such as age, education, or work history.” Crocco,

2017 WL 1097082, at *15; see also Barry, 606 F. App’x at 622 n.1 (“In assessing a claimant’s

RFC, an ALJ must consider ‘all of the relevant medical and other evidence,’ including a claimant’s

subjective complaints of pain.”) (quoting 20 C.F.R. § 416.945(a)(3)). An RFC determination must

be affirmed on appeal where, as here, it is supported by substantial evidence in the record. Barry,

606 F. App’x at 622 n.1.

       ALJ Wexler engaged in a detailed analysis of the medical opinion evidence together with

the objective medical and non-medical evidence in the record in formulating Plaintiff’s RFC. She

properly evaluated the medical opinions of Plaintiff’s treating physicians and the consultative

medical examiner, and did not err by assigning them “little weight” for the reasons she explained.



                                                24
 
See Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (summary order) (“The ALJ

did not impermissibly substitute [her] own expertise or view of the medical proof for the treating

physician’s opinion[;] . . . [r]ather, the ALJ rejected [the treating physician’s] opinion because she

found it was contrary to his own treatment notes”) (internal quotations and citation omitted.); see

Snell, 177 F.3d at 133 (“[T]he Social Security Administration considers the data that physicians

provide but draws its own conclusions as to whether those data indicate disability.”).

       ALJ Wexler found that the opinions of Plaintiff’s treating physicians and the consultative

medical examiner were inconsistent with the objective medical evidence in the record, specifically,

Plaintiff’s February 2015 MRI which revealed only mild facet degeneration at L5-S1 and no spinal

canal or foraminal stenosis at any lumbar level. (Tr. 19–21.) Further, the ALJ explained that the

physicians’ opinions were not supported by the relatively conservative course of treatment Plaintiff

received. (Tr. 18–20.) Though physical therapy had been recommended to Plaintiff, she admitted

that she never went. (Tr. 356, 395.) In light of this, the ALJ’s RFC assessment was reasonable

and supported by substantial evidence.

       Before the Appeals Council, Plaintiff suggested that the ALJ’s RFC determination was

erroneous because, after the ALJ rejected all of the medical opinions in the record, there were no

particular medical opinions to support her RFC determination. (Tr. 9.) Given the entire record in

this case, which has been set forth at length above, there was substantial evidence to support the

ALJ’s RFC determination even though there was no specific medical opinion that fully mirrored

the ALJ’s RFC determination. The objective findings in this case were minimal, and Plaintiff’s

two treating physicians did not even view a critical MRI before issuing very restrictive opinions.

Dr. Krotz, Plaintiff’s long-time physician, offered a restrictive opinion despite acknowledging that

Plaintiff was taking no medication to treat her pain. There were also numerous other reasons, set



                                                 25
 
forth at length above, to reject Dr. Austriacu’s opinions. Additionally, the ALJ’s RFC for

sedentary work is supported, at least in part, by Dr. Krotz’s June 24, 2014 opinion, which indicates

that Plaintiff can walk, stand, push, pull, and bend for two to four hours per day and has the ability

to lift twenty pounds occasionally and ten pounds frequently. (Tr. 441.) Although the ALJ gave

this opinion “little weight,” Dr. Krotz’s opinion on these points can still, along with the other

evidence in the record—including the treatment notes of Dr. Elifiky—constitute substantial

evidence necessary to support the ALJ’s decision. Cf. Pellam, 508 F. App’x at 90 (upholding

ALJ’s decision where the ALJ “reject[ed]” the consultative examiner’s opinion, which was the

only medical opinion in the record, but nevertheless “appear[ed] to take into account many of [that

doctor’s] findings” and that opinion “largely supported the ALJ’s assessment of [the plaintiff’s

RFC]”).

       In appropriate cases, such as here, even if an “ALJ’s conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, [the ALJ is] entitled

to weigh all of the evidence available to make an RFC finding that was consistent with the record

as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). Given all of the points set forth

above, the ALJ’s RFC determination was, in this case, supported by substantial evidence. See

Riccobono v. Berryhill, No. 17-CV-01371, 2019 WL 569563, at *10 (E.D.N.Y. Feb. 11, 2019)

(determining that reliance on credible parts of a physician’s opinion, together with other evidence

in the record that the plaintiff did not have significant physical limitations was sufficient to support

an RFC finding); Dougherty-Noteboom v. Berryhill, No. 17-CV-00243, 2018 WL 3866671, at *9

(W.D.N.Y. Aug. 15, 2018) (finding that an RFC determination was supported by substantial

evidence even though the only medical opinion regarding the plaintiff’s physical limitations was




                                                  26
 
given “little weight” because the ALJ properly considered the opinions in the record together with

plaintiff’s subjective complaints of physical limitations).

       Finally, the argument that the ALJ failed to address the full impact depression alone, or in

combination with Plaintiff’s other impairments, has on her ability to function is meritless. The

ALJ explicitly considered Plaintiff’s depression and Zoloft prescription while also noting that

Plaintiff received no other mental health treatment. And, the ALJ limited Plaintiff’s RFC to

simple, unskilled, low-stress jobs to account for any issue Plaintiff may have with concentration

due to her pain and depression. (Tr. 21.)

       Thus, the ALJ’s RFC analysis was reasonable and supported by substantial evidence.

       3. The Commissioner Sustained Her Burden at Step Five

       Finally, Plaintiff contends that the Commissioner failed to sustain her burden to show that

there is other gainful work in the national economy which Plaintiff could perform. Specifically,

Plaintiff argues “the hypothetical proffered to the vocational expert did not include the limitations

as found by ALJ Wexler in her decision.” (Tr. 223.) Plaintiff claims that the ALJ’s reliance upon

the hearing testimony of the VE “is entirely unfounded as she changed her RFC findings post-

hearing from those ‘assumed’ by the VE to be true when the hypothetical was given by ALJ

Wexler.” (Tr. 223.) This argument is unfounded.

       As the Second Circuit has noted, “[a]t Step Five [in the disability evaluation process], the

Commissioner must determine that significant numbers of jobs exist in the national economy that

the claimant can perform,” and an “ALJ may make this determination either by applying the

Medical Vocational Guidelines or by adducing testimony of a vocational expert.” McIntyre v.

Colvin, 758 F.3d 146, 151 (2d Cir. 2014). An ALJ may rely on a vocational expert’s testimony

presented in response to a hypothetical if there is “substantial record evidence to support the



                                                 27
 
assumption[s] upon which the vocational expert based his opinion.” Dumas v. Schweiker, 712

F.2d 1545, 1554 (2d Cir. 1983) (footnote omitted).

       Here, during the administrative hearing, the ALJ asked the VE to consider a hypothetical

individual with Plaintiff’s age and education, limited to the full range of sedentary work, except

that she must avoid exposure to hazards such as machinery, heights and driving, and is limited to

frequent fine fingering bilaterally. (Tr. 65.) The VE responded that such an individual could

perform the sedentary jobs of preparer, scale operator, and table worker. (Tr. 66.) The ALJ then

specifically stated, “let us add to the hypothetical individual such an individual is limited to simple,

routine, repetitive work, low stress jobs, meaning no work at a fixed production rate pace with

work that is checked at the end of the workday or workweek rather than hourly or throughout the

day. And the individual would need, require the use of a cane for ambulation.” (Id.) The VE

responded that such an individual would be able to perform all of the sedentary jobs she had

previously identified. (Id.) ALJ Wexler’s RFC is exactly the same as the hypothetical that was

posed to the VE during the administrative hearing. (Compare Tr. 17 with Tr. 66.)

       Finally, Plaintiff appears to argue that the hypothetical to the VE failed to take into account

the true limitations that Plaintiff has, as found by Drs. Krotz and Austriacu, including: “unable to

sit for more than 1-2 hours in an 8 hour day, unable to stand more than 1 hour in an 8 hour day,

unable to lift and carry more than 5 pounds frequently, the effects of medication and the fact she

likely would miss 3-4 days of work per week due to her numerous medical impairments and the

impact these impairments have on her ability to function in any job.” (Tr. 223.) However, an ALJ

certainly is “not required to incorporate restrictions into the RFC or pose a hypothetical to [a

vocational expert] that [is] not supported by the record.” Margotta v. Colvin, 2014 WL 2854623,

at *13 (S.D.N.Y. June 23, 2014) (citing Dumas, 712 F.2d at 1554); see also Wavercak v. Astrue,



                                                  28
 
420 F. App’x. 91, 95 (2d Cir. 2011) (“Because we have already concluded that substantial record

evidence supports the RFC finding, we necessarily reject [plaintiff's] vocational expert

challenge”); Rivera v. Astrue, No. 11 Civ. 4132, 2012 WL 3307342 at *10 (E.D.N.Y. Aug. 11,

2012) (stating because the ALJ was entitled to disregard the opinions of the plaintiff’s treating

physicians, the ALJ’s hypothetical to the VE was not required to incorporate additional limitations

based on those opinions). Similarly, here, the ALJ was not required to incorporate the additional

limitations opined by Plaintiff’s treating physicians in the hypothetical she posed to the VE.

Therefore, ALJ Wexler appropriately relied on the VE’s testimony in determining that  there is

other gainful work in the national economy which Plaintiff could perform.

                                        III. CONCLUSION

       For the foregoing reasons, the Court grants the Commissioner’s motion for judgment on

the pleadings. The Clerk of the Court is directed to enter judgment in favor of the Commissioner,

close this case, and mail a copy of this Order to the pro se Plaintiff.

       I certify that any appeal of this Order would not be taken in good faith, and thus in forma

pauperis is denied for the purposes of any appeal. Coppedge v. United States, 369 U.S. 438, 444–

45 (1962).

SO ORDERED.

Dated: March 31, 2019
Central Islip, New York
                                                       _________/s/ (JMA)_____________
                                                       Joan M. Azrack
                                                       United States District Judge




                                                  29
 
